Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 1 of 25



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                       Case No.: 19-cv-22303-KMW

   FLORIDA CARRY, INC., a
   Florida not for profit corporation, et al.,

           Plaintiffs,

   vs.

   CITY OF MIAMI BEACH, et al.,

         Defendants.
   _________________________________/

            DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES
                  TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

           Defendant Officers, MICHAEL GARCIA (“Officer M. Garcia”), KENNETH BOLDUC

   (“Officer Bolduc”), GUSTAVO VILLAMIL (“Officer Villamil”), BRIAN RIVERA (“Officer

   Rivera”), EDUARDO GARCIA (“Lt. E. Garcia”), JESSICA SALABARRIA (“Officer

   Salabarria”), NAHAMI BICELIS (“Officer Bicelis”), ROBERT MITCHELL (“Officer

   Mitchell”), LAVANIEL HICKS (“Officer Hicks”), and ELIZABETH VIDAL (“Officer El.

   Vidal”) (collectively, the “Defendant Officers”), by and through their undersigned counsel, hereby

   file their Answer and Affirmative Defenses to the First Amended Complaint filed by Plaintiffs,

   FLORIDA CARRY, INC., MICHAEL TAYLOR (“Taylor”), STEVEN JENKINS (“Jenkins”),

   SEAN DEVINE (“Devine”), CHRISTOPHER PHILPOT (“Philpot”), CARLOS GUTIERREZ

   (“Gutierrez”), and JONAH WEISS (“Weiss”) (collectively “Plaintiffs”), and state as follows as to

   the paragraphs numbered in Plaintiffs’ First Amended Complaint:




                                                   1
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 2 of 25



   1. Admitted that Plaintiffs purport to have filed this action for damages in excess of $30,000.00

      and for declaratory and injunctive relief but denied that Plaintiffs’ claims have any merit or

      that Plaintiffs are entitled to any relief whatsoever in this action.

   2. Admitted that venue is proper based on Plaintiffs’ allegations; all other allegations and adverse

      inferences are denied.

                                                PARTIES

   3. Admitted.

   4. This paragraph does not relate to the claims against Defendant Officers; therefore, Defendant

      Officers are not required to provide a response. However, to the extent that said allegations

      may be construed against Defendant Officers, they are denied.

   5. This paragraph does not relate to the claims against Defendant Officers; therefore, Defendant

      Officers are not required to provide a response. However, to the extent that said allegations

      may be construed against Defendant Officers, they are denied.

   6. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   7. Denied.

   8. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   9. Admitted that Plaintiffs purport to bring claims against each Defendant Officer in his or her

      individual capacity in this action, but denied that Plaintiffs’ claims have any merit or that

      Plaintiffs are entitled to any relief whatsoever in this action.

   10. Denied.

   11. Defendant Officers are without knowledge or information sufficient to form a belief as to the



                                                     2
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 3 of 25



      allegations contained in this paragraph and therefore deny same.

   12. Admitted.

                                       FACTS IN COMMON

   13. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   14. Denied.

   15. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   16. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   17. Denied as phrased.

   18. Denied as phrased.

   19. Denied as phrased.

   20. Denied as phrased.

   21. Denied as phrased.

   22. Denied as phrased.

   23. Denied as phrased.

   24. Denied.

   25. Denied as phrased.

   26. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   27. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.



                                                  3
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 4 of 25



   28. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   29. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   30. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   31. Admitted that the stated Defendant Officers arrived and approached some of the Plaintiffs; all

      other allegations and adverse inferences are denied.

   32. Denied.

   33. Denied.

   34. Denied.

   35. Denied.

   36. Denied.

   37. Admitted.

   38. Admitted that some of the Defendant Officers pointed their firearms at one or more of the

      Plaintiffs; all other allegations and adverse inferences are denied.

   39. Admitted.

   40. Admitted that some of the Defendant Officers temporarily detained and handcuffed four of the

      Plaintiffs for officer and public safety while they conducted their investigation; all other

      allegations and adverse inferences are denied.

   41. Admitted that some of the Defendant Officers searched Plaintiffs for weapons and held

      Plaintiffs’ weapons for officer and public safety while they conducted their investigation; all

      other allegations and adverse inferences are denied.



                                                    4
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 5 of 25



   42. Denied as phrased.

   43. Denied.

   44. Denied.

   45. Admitted that Plaintiff Weiss arrived at the South Pointe Pier while the first four officers were

      temporarily detaining other individuals; all other allegations and adverse inferences are denied.

   46. Denied as phrased.

   47. Denied as phrased.

   48. Denied as phrased.

   49. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   50. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   51. Admitted.

   52. Admitted that the Plaintiffs were kept at the scene while officers conducted their investigation

      for approximately the time stated; all other allegations and adverse inferences are denied.

   53. Admitted that officers of the Miami Beach Police Department temporarily held firearms

      belonging to some of the Plaintiffs while they conducted their investigation for officer and

      public safety; all other allegations and adverse inferences are denied.

   54. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   55. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   56. Defendant Officers are without knowledge or information sufficient to form a belief as to the



                                                    5
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 6 of 25



      allegations contained in this paragraph and therefore deny same.

   57. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   58. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   59. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   60. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   61. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   62. Admitted that officers of the Miami Beach Police Department temporarily held Plaintiff’s knife

      while they conducted their investigation for officer and public safety; all other allegations and

      adverse inferences are denied.

   63. Admitted that officers also temporarily held other property belonging to the Plaintiffs while

      they conducted their investigation for officer and public safety; all other allegations and

      adverse inferences are denied.

   64. Admitted that some Plaintiffs were handcuffed for a portion of the period that the officers

      conducted their investigation for officer and public safety; without knowledge or information

      sufficient to form a belief as to the remainder of the allegations contained in this paragraph and

      therefore deny same.

   65. Denied as phrased.

   66. Denied.



                                                    6
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 7 of 25



   67. Denied.

   68. Denied as phrased.

   69. Denied as phrased.

   70. Denied as phrased.

   71. Admitted that one or more of the Defendant Officers searched Plaintiffs’ coolers; otherwise

      denied.

   72. Admitted that one or more of the Defendant Officers verified Plaintiffs’ fishing licenses;

      otherwise denied.

   73. Admitted that one or more of the Defendant Officers verified the Concealed Weapons Firearms

      Licenses for those Plaintiffs in possession of such a license; otherwise denied.

   74. Denied.

   75. Admitted that one or more of the Defendant Officers ran the serial numbers of Plaintiffs’

      firearms; otherwise denied.

   76. Denied.

   77. Denied as phrased.

   78. Denied as phrased.

   79. Admitted.

   80. Admitted that after Defendant Officers had conducted sufficient investigation pursuant to their

      reasonable suspicion, Defendant Officers removed handcuffs from all handcuffed Plaintiffs;

      all other allegations and adverse inferences are denied.

   81. Denied as phrased.

   82. Denied.

   83. Denied.



                                                   7
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 8 of 25



   84. Denied.

   85. Denied as phrased.

   86. Denied as phrased.

   87. Admitted that Plaintiffs’ firearms were temporarily unloaded for officer and public safety; all

      other allegations and adverse inferences are denied.

   88. Admitted that Plaintiffs’ firearms were temporarily unloaded for officer and public safety; all

      other allegations and adverse inferences are denied.

   89. Denied as phrased.

   90. Denied as phrased.

   91. Denied.

   92. Denied.

   93. Defendant Officers are without knowledge or information sufficient to form a belief as to the

      allegations contained in this paragraph and therefore deny same.

   94. Denied.

   95. Denied.

   96. Denied.

   97. Denied.

   98. Denied.

   99. Denied as phrased.

   100.   Denied.

   101.   Denied.

   102.   Denied.

   103.   Denied.



                                                   8
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 9 of 25



   104.     Defendant Officers are without knowledge or information sufficient to form a belief as to

         the allegations contained in this paragraph and therefore deny same.

   105.     Defendant Officers are without knowledge or information sufficient to form a belief as to

         the allegations contained in this paragraph and therefore deny same.

   106.     Defendant Officers are without knowledge or information sufficient to form a belief as to

         the allegations contained in this paragraph and therefore deny same.

   107.     Defendant Officers are without knowledge or information sufficient to form a belief as to

         the allegations contained in this paragraph and therefore deny same.

   108.     Defendant Officers are without knowledge or information sufficient to form a belief as to

         the allegations contained in this paragraph and therefore deny same.

   109.     Denied as phrased.

   110.     Denied as phrased.

   111.     Denied.

                                               COUNT I
                                     Violation of Fla. Stat. § 790.33
                                 Against Defendant, City of Miami Beach

  112.       through 140 are not asserted against Defendant Officers; therefore, Defendant Officers are

     not required to provide responses. However, to the extent that said allegations may be construed

     against Defendant Officers, they are denied.

            WHEREFORE clause is denied in its entirety.


                                               COUNT II
                                     Violation of Fla. Stat. § 790.33
                                   Against Defendant, Jimmy Morales

   141. through 159 are not asserted against Defendant Officers; therefore, Defendant Officers are

          not required to provide responses. However, to the extent that said allegations may be

                                                     9
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 10 of 25



          construed against Defendant Officers, they are denied.

             WHEREFORE clause is denied in its entirety.

                                                 COUNT III
                                        Violation of Fla. Stat. § 790.33
                                        Against Defendant, Dan Oates

   160. through 180 are not asserted against Defendant Officers; therefore, Defendant Officers are

       not required to provide responses. However, to the extent that said allegations may be

       construed against Defendant Officers, they are denied.

             WHEREFORE clause is denied in its entirety.

                                            COUNT IV
       42 U.S.C. § 1983 – Violation of Civil Rights of Devine, Weiss, Guiterrez, and Philpot
      Against Defendants, Officers M. Garcia, Bolduc, Villamil, Rivera, Hicks, and Mitchell

       Defendants, Officer M. Garcia, Officer Bolduc, Officer Villamil, Officer Rivera, Officer

   Hicks, and Officer Mitchell, hereby reallege and adopt their responses to paragraphs 1 through

   111, as if fully set forth herein.

   181.      Admitted that Plaintiffs, Devine, Weiss, Guiterrez, and Philpot purport to bring this Count

       pursuant to 42 U.S.C. § 1983, but denied that Plaintiffs’ claims have any merit or that Plaintiffs

       are entitled to any relief whatsoever.

   182.      Denied and demand strict proof thereof.

   183.      Denied and demand strict proof thereof.

   184.      Denied and demand strict proof thereof.

   185.      Denied and demand strict proof thereof.

   186.      Denied and demand strict proof thereof.

   187.      Denied and demand strict proof thereof.

   188.      Denied and demand strict proof thereof.



                                                       10
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 11 of 25



   189.    Denied and demand strict proof thereof.

   190.    Denied and demand strict proof thereof.

   191.    Denied and demand strict proof thereof.

   192.    Denied and demand strict proof thereof.

   193.    Denied and demand strict proof thereof.

   194.    Denied and demand strict proof thereof.

   195.    Denied and demand strict proof thereof.

   196.    Denied and demand strict proof thereof.

   197.    Denied and demand strict proof thereof.

   198.    Denied and demand strict proof thereof.

   199.    Denied and demand strict proof thereof.

   200.    Denied and demand strict proof thereof.

   201.    Denied and demand strict proof thereof.

   202.    Denied and demand strict proof thereof.

   203.    Denied and demand strict proof thereof.

   204.    Denied and demand strict proof thereof.

   205.    Denied and demand strict proof thereof.

   206.    Denied and demand strict proof thereof.

          WHEREFORE clause is denied in its entirety.

                                             COUNT V
             42 U.S.C. § 1983 – Violation of Taylor’s Civil Rights Under Color of Law
                                Against Defendant, Officer Villamil

      Defendant, Officer Villamil, hereby realleges and adopts his responses to paragraphs 1 through

   111, as if fully set forth herein.



                                                     11
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 12 of 25



   207.   Admitted that Plaintiff, Taylor, purports to bring this Count pursuant to 42 U.S.C. § 1983,

      but denied that Plaintiff’s claims have any merit or that Plaintiff is entitled to any relief

      whatsoever.

   208.   Admitted that Taylor was temporarily detained to ensure the safety of officers and members

      of the public while an investigation was conducted; all other allegations and adverse inferences

      are denied and strict proof is demanded thereof.

   209.   Denied and demand strict proof thereof.

   210.   Admitted.

   211.   Denied and demand strict proof thereof.

   212.   Denied and demand strict proof thereof.

   213.   Denied and demand strict proof thereof.

   214.   Denied and demand strict proof thereof.

   215.   Denied as phrased and demand strict proof thereof.

   216.   Denied and demand strict proof thereof.

   217.   Denied and demand strict proof thereof.

   218.   Denied and demand strict proof thereof.

   219.   Denied and demand strict proof thereof.

   220.   Denied and demand strict proof thereof.

   221.   Denied and demand strict proof thereof.

   222.   Denied and demand strict proof thereof.

   223.   Denied and demand strict proof thereof.

   224.   Denied and demand strict proof thereof.

   225.   Denied and demand strict proof thereof.



                                                    12
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 13 of 25



          WHEREFORE clause is denied in its entirety.

                                            COUNT VI
             42 U.S.C. § 1983 – Violation of Jenkins’ Civil Rights Under Color of Law
                                Against Defendant, Officer Rivera

      Defendant, Officer Rivera, hereby realleges and adopts his responses to paragraphs 1 through

   111, as if fully set forth herein.

   226.    Admitted that Plaintiff, Jenkins, purports to bring this Count pursuant to 42 U.S.C. § 1983

       but denied that Plaintiff’s claims have any merit or that Plaintiff is entitled to any relief

       whatsoever.

   227.    Admitted that Jenkins was temporarily detained to ensure the safety of officers and

       members of the public while an investigation was conducted; all other allegations and adverse

       inferences are denied and strict proof is demanded thereof.

   228.    Denied and demand strict proof thereof.

   229.    Admitted.

   230.    Denied and demand strict proof thereof.

   231.    Denied and demand strict proof thereof.

   232.    Denied and demand strict proof thereof.

   233.    Denied and demand strict proof thereof.

   234.    Denied as phrased and demand strict proof thereof.

   235.    Denied and demand strict proof thereof.

   236.    Denied and demand strict proof thereof.

   237.    Denied and demand strict proof thereof.

   238.    Denied and demand strict proof thereof.

   239.    Denied and demand strict proof thereof.



                                                     13
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 14 of 25



   240.    Denied and demand strict proof thereof.

   241.    Denied and demand strict proof thereof.

   242.    Denied and demand strict proof thereof.

   243.    Denied and demand strict proof thereof.

   244.    Denied and demand strict proof thereof.

          WHEREFORE clause is denied in its entirety.

                                           COUNT VII
        42 U.S.C. § 1983 – Violation of Civil Rights Under Color of Law of All Plaintiffs
     Against Defendants, Officers M. Garcia, Bolduc, Villamil, Rivera, Salabarria, Mitchell,
                           Bicelis, Hicks, El. Vidal, and Lt. E. Garcia

      Defendant Officers, M. Garcia, Bolduc, Villamil, Rivera, Salabarria, Mitchell, Bicelis, Hicks,

   El. Vidal, and E. Garcia, hereby reallege and adopt their responses to paragraphs 1 through 111,

   as if fully set forth herein.

       245.        Admitted that Plaintiffs purport to bring this Count pursuant to 42 U.S.C. § 1983

           but denied that Plaintiffs’ claims have any merit or that Plaintiffs are entitled to any relief

           whatsoever.

       246.        Denied and demand strict proof thereof.

       247.        Denied and demand strict proof thereof.

       248.        Denied and demand strict proof thereof.

       249.        Denied and demand strict proof thereof.

       250.        Denied and demand strict proof thereof.

       251.        Denied and demand strict proof thereof.

       252.        Denied and demand strict proof thereof.

       253.        Denied and demand strict proof thereof.

       254.        Denied and demand strict proof thereof.

                                                     14
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 15 of 25



      255.        Denied and demand strict proof thereof.

      256.        Denied and demand strict proof thereof.

      257.        Denied and demand strict proof thereof.

      258.        Denied and demand strict proof thereof.

      259.        Denied and demand strict proof thereof.

          WHEREFORE clause is denied in its entirety.

                                            COUNT VIII
                            Violation of Civil Rights Under Color of Law
                              Against Defendant, City of Miami Beach

      260. through 286 are not asserted against Defendant Officers; therefore, Defendant Officers are

         not required to provide responses. However, to the extent that said allegations may be

         construed against Defendant Officers, they are denied.

          WHEREFORE clause is denied in its entirety.

                                           COUNT IX
            42 U.S.C. § 1985 – Conspiracy to Interfere With Civil Rights of Plaintiffs
          Against Defendants, City of Miami Beach, and Officers M. Garcia, Bolduc,
    Villamil, Rivera, Er. Vidal, Cano, Salabarria, Mitchell, Bicelis, Hicks, El. Vidal, & Lt. E.
                                             Garcia

      Defendants, Officer M. Garcia, Officer Bolduc, Officer Villamil, Officer Rivera, Officer

   Salabarria, Officer Mitchell, Officer Bicelis, Officer Hicks, Officer El. Vidal, and Lt. E. Garcia,

   hereby reallege and adopt their responses to paragraphs 1 through 111, as if fully set forth herein.

      287. Admitted that Plaintiffs purport to bring this Count pursuant to 42 U.S.C. § 1985, but

         denied that Plaintiffs’ claims have any merit or that Plaintiffs are entitled to any relief

         whatsoever.

      288. Denied and demand strict proof thereof.

      289. Denied and demand strict proof thereof.



                                                   15
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 16 of 25



     290. Denied and demand strict proof thereof.

     291. Denied and demand strict proof thereof.

     292. Denied and demand strict proof thereof.

     293. Defendant Officers are without knowledge or information sufficient to form a belief as to

        the allegations contained in this paragraph and therefore deny same and demand strict proof

        thereof.

     294. Defendant Officers are without knowledge or information sufficient to form a belief as to

        the allegations contained in this paragraph and therefore deny same and demand strict proof

        thereof.

     295. Defendant Officers are without knowledge or information sufficient to form a belief as to

        the allegations contained in this paragraph and therefore deny same and demand strict proof

        thereof.

     296. Defendant Officers are without knowledge or information sufficient to form a belief as to

        the allegations contained in this paragraph and therefore deny same and demand strict proof

        thereof.

     297. Denied and demand strict proof thereof.

     298. Denied and demand strict proof thereof.

     299. Denied and demand strict proof thereof.

     300. Denied and demand strict proof thereof.

     301. This paragraph is not asserted against Defendant Officers; therefore, Defendant Officers

        are not required to provide a response. However, to the extent that said allegations may be

        construed against Defendant Officers, they are denied.

     302. Denied and demand strict proof thereof.



                                                 16
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 17 of 25



      303. Denied and demand strict proof thereof.

           WHEREFORE clause is denied in its entirety.

                                          COUNT X
    State Tort – False Imprisonment of Taylor, Jenkins, Devine, Weiss, Guiterrez, and Philpot
                                  Against Defendant Officers

       Defendant Officers hereby reallege and adopt their responses to paragraphs 1 through 111, as

   if fully set forth herein.

      304. Denied as phrased and demand strict proof thereof.

      305. Denied as phrased and demand strict proof thereof.

      306. Denied and demand strict proof thereof.

      307. Denied as phrased and demand strict proof thereof.

      308. Denied and demand strict proof thereof.

           WHEREFORE clause is denied in its entirety.

                                            COUNT XI
                                        State Tort - Assault
                     Against Defendant Officers, M. Garcia, Villamil, and Rivera

       Defendants, Officer M. Garcia, Officer Villamil, and Officer Rivera hereby reallege and adopt

   their responses to paragraphs 1 through 111, as if fully set forth herein.

   309.    Denied as phrased and demand strict proof thereof.

   310.    Denied and demand strict proof thereof.

   311.    Denied as phrased and demand strict proof thereof.

   312.    Denied as phrased and demand strict proof thereof.

   313.    Denied and demand strict proof thereof.

          WHEREFORE clause is denied in its entirety.

                                           COUNT XII
          State Tort – Battery on Taylor, Jenkins, Devine, Weiss, Guiterrez, and Philpot

                                                     17
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 18 of 25



      Against Defendant Officers, M. Garcia, Villamil, Rivera, Hicks, Mitchell, and Bolduc

       Defendants, Officer M. Garcia, Officer Villamil, Officer Rivera, Officer Hicks, Officer

   Mitchell, and Officer Bolduc hereby reallege and adopt their responses to paragraphs 1 through

   111, as if fully set forth herein.

       314.        Denied and demand strict proof thereof.

       315.        Denied and demand strict proof thereof.

       316.        Denied and demand strict proof thereof.

       317.        Denied and demand strict proof thereof.

       318.        Denied and demand strict proof thereof.

       319.        Denied and demand strict proof thereof.

       320.        Denied and demand strict proof thereof.

       321.        Denied and demand strict proof thereof.

       322.        Denied and demand strict proof thereof.

       323.        Denied and demand strict proof thereof.

       324.        Denied and demand strict proof thereof.

       325.        Denied and demand strict proof thereof.

       326.        Denied and demand strict proof thereof.

           WHEREFORE clause is denied in its entirety.

                                         COUNT XIII
      Respondeat Superior Liability for Assault, Battery, & False Imprisonment of Taylor,
                       Jenkins, Devine, Weiss, Guiterrez, and Philpot
                          Against Defendant, City of Miami Beach

      327. through 337 are not asserted against Defendant Officers; therefore, Defendant Officers are

          not required to provide responses. However, to the extent that said allegations may be

          construed against Defendant Officers, they are denied.

                                                  18
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 19 of 25



          WHEREFORE clause is denied in its entirety.

                                            EXPRESS DENIAL

          Any and all of Plaintiffs’ allegations not specifically admitted herein are expressly denied

   and strict proof is demanded thereof.

                                     AFFIRMATIVE DEFENSES

          In further response to Plaintiffs’ First Amended Complaint, Defendant Officers raise the

   following affirmative defenses:

   First Affirmative Defense: Defendant Officers are entitled to qualified immunity from suit in

   their individual capacities because they acted within the course and scope of their official authority

   and because their conduct did not violate the clearly established statutory or constitutional rights

   of which a reasonable person would have known. Thus, Defendant Officers assert that they are

   shielded from liability by the doctrine of qualified immunity on Plaintiffs’ claims arising under

   federal law.

   Second Affirmative Defense: Any and all actions taken by the Defendant Officers were

   undertaken in the course and scope of their employment, in good faith, without malicious purpose,

   and did not exhibit wanton or willful disregard of Plaintiffs’ rights, safety, or property.

   Third Affirmative Defense: Any and all actions of the Defendant Officers, under the

   circumstances, were objectively reasonable and consistent with how any reasonable officer would

   have acted under the circumstances in question, and consequently, any claims arising under 42

   U.S.C. § 1983 fail as a matter of law.

   Fourth Affirmative Defense: Any actions taken by the Defendant Officers did not amount to a

   deprivation of Plaintiffs’ Constitutional rights.

   Fifth Affirmative Defense: Defendant Officers complied with all relevant legal standards at the



                                                       19
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 20 of 25



   time and place of the incident and comported with all proper police training. The detention of

   Plaintiffs was based on probable cause and/or arguable probable cause and any searches and

   seizures of Plaintiffs’ property was based on reasonable and articulable suspicion and any force

   used was not disproportionate to the amount of force legitimately authorized by law under the

   circumstances.

   Sixth Affirmative Defense: There is no causal link between any actions taken by the Defendant

   Officers and any constitutional deprivation and/or allegation of damages which Plaintiffs claim to

   have suffered.

   Seventh Affirmative Defense: Any damages claimed by Plaintiffs were caused by the

   supervening provocation and intentional acts of Plaintiffs, thereby breaking the chain of causation

   as to any act or omission of the Defendant Officers, and barring or stopping any and all claims the

   Plaintiffs have against the Defendant Officers.

   Eighth Affirmative Defense To the extent Plaintiffs have received benefits from collateral

   sources or other setoffs or recoupment, Plaintiffs’ claim should be dismissed or diminished

   accordingly.

   Ninth Affirmative Defense At all times material hereto, the Defendant Officers were acting under

   color of law and within their discretionary authority as law enforcement officers of the State of

   Florida employed by the City of Miami Beach and do assert their entitlement to qualified

   immunity.

   Tenth Affirmative Defense To the extent that Plaintiffs’ claims are limited to the Defendant

   Officers in their official capacity as Miami Beach Police Officers, the Defendant Officers are

   absolutely immune from punitive damages.

   Eleventh Affirmative Defense: Pursuant to Fla. Stat. § 768.28(9)(a), Defendant Officers are



                                                     20
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 21 of 25



   entitled to statutory immunity from suit against them in their individual capacities on Plaintiffs’

   claims arising under state law, as any and all actions taken by the Defendant Officers were

   undertaken in the course and scope of their employment, in good faith, without malicious purpose,

   and did not exhibit wanton or willful disregard of Plaintiffs’ rights, safety, or property.

   Twelfth Affirmative Defense: Any actions taken and/or force used by the Defendant Officers

   were in direct response to the reasonable suspicion and concern for the safety and welfare of the

   public and the officers and the actions taken and force used by the Officers was an appropriate

   response to such acts.

   Thirteenth Affirmative Defense: Plaintiffs’ brief detention, or Terry stop, was supported by

   reasonable and articulable suspicion and any force used by the Defendant Officers was de minimis

   and pursuant to a lawful stop. Accordingly, Plaintiffs’ battery and excessive force claims fail as a

   matter of law.

   Fourteenth Affirmative Defense: Even if the detention of Plaintiffs was based on a mistake of

   fact or law, such mistake can still support reasonable suspicion (or arguable reasonable suspicion)

   for a detention.

   Fifteenth Affirmative Defense: Defendant Officers are entitled to recover their attorney’s fees

   and costs in this matter pursuant to 42 U.S.C. § 1988, as Plaintiffs’ claims are frivolous and without

   merit, and Plaintiffs’ attorneys knew or should have known that the claims presented to the Court

   in Plaintiffs’ First Amended Complaint was not supported by the material facts necessary to

   establish the claims, nor would the claims be supported by the application of then-existing law to

   those material facts.

   Sixteenth Affirmative Defense: Defendant Officers did not knowingly or willfully violate any of

   Plaintiffs’ rights.



                                                    21
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 22 of 25



   Seventeenth Affirmative Defense: Defendant Officers assert that any actions taken were taken

   within the course and scope of their employment as law enforcement officers, and consequently

   they are not subject to suit for violations of state law pursuant to Florida Statute 768.28(9)(a) and

   the doctrine of sovereign immunity.

   Eighteenth Affirmative Defense: At all times, Plaintiffs consented to, and did not object to any

   temporary seizures of their property, and Plaintiffs’ consent was not based on their acquiescence

   to authority.

   Nineteenth Affirmative Defense: At all times material hereto, the Defendant Officers acted with

   the utmost reasonable good faith belief that Plaintiffs may have committed or were about to

   commit a crime.

   Twentieth Affirmative Defense: To the extent any disability or injuries alleged by Plaintiffs are

   the result of intoxication, Plaintiffs’ own behavior, pre-existing conditions, an intervening cause

   and/or subsequent injury or injuries, and were not caused or aggravated by any of the alleged acts

   of Defendant Officers, recovery for such disability or injuries is barred.

   Twenty-First Affirmative Defense: Defendant Officers did not commit a battery on Plaintiffs,

   and any contact with Plaintiffs was permissible and privileged in order to effectuate a lawful stop.

   Twenty-Second Affirmative Defense: Defendant Officers are not liable in that they did not

   demonstrate deliberate indifference to the constitutional rights of Plaintiffs at any time.

   Twenty-Third Affirmative Defense: Should a violation of Plaintiffs’ rights be determined from

   the facts, Plaintiffs’ damages are nominal.

   Twenty-Fourth Affirmative Defense: Plaintiffs’ damages, if any, were caused in whole or in part

   by the Plaintiffs’ own actions and conduct. Therefore, Plaintiffs’ claims should be dismissed, or

   alternatively, any damages awarded to Plaintiffs should be reduced accordingly.



                                                    22
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 23 of 25



   Twenty-Fifth Affirmative Defense: Defendant Officers adopt and incorporate herein all

   Affirmative Defenses asserted by their co-Defendants in their Answers and Affirmative Defenses

   to Plaintiffs’ First Amended Complaint.

                                    RESERVATION OF RIGHTS

          Defendant Officers reserve their right to amend and supplement these affirmative defenses,

   adding such affirmative defenses as may appear to be appropriate upon further discovery being

   conducted in this case.

          WHEREFORE, Defendant Officers, MICHAEL GARCIA, KENNETH BOLDUC,

   GUSTAVO VILLAMIL, BRIAN RIVERA, EDUARDO GARCIA, JESSICA SALABARRIA,

   NAHAMI BICELIS, ROBERT MITCHELL, LAVANIEL HICKS, and ELIZABETH VIDAL

   (collectively “Defendant Officers”), deny the allegations made against them not specifically

   admitted, demand dismissal of Plaintiffs’ claims against them, request entry of judgment in their

   favor, and request that they be awarded all costs and attorneys’ fees incurred in the defense of this

   matter, as may be allowed by law.

          Dated this 26th day of June, 2019.

                                                 Respectfully submitted,

                                                 s/Robert L. Switkes
                                                 Robert L. Switkes, Esq.
                                                 Florida Bar No.: 241059
                                                 rswitkes@switkeslaw.com
                                                 s/Bradley F. Zappala
                                                 Bradley F. Zappala, Esq.
                                                 Florida Bar No.: 111829
                                                 bzappala@switkeslaw.com
                                                 SWITKES & ZAPPALA, P.A.
                                                 407 Lincoln Road, Penthouse SE
                                                 Miami, Beach, Florida 33139
                                                 Telephone: (305) 534-4757
                                                 Facsimile: (305) 538-5504
                                                 Counsel for Defendant Officers

                                                    23
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 24 of 25



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 26th day of June, 2019, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Noticed of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

   are not authorized to receive electronically Notices of Electronic Filing.

                                                                s/Robert L. Switkes
                                                                Robert L. Switkes, Esq.




                                                   24
Case 1:19-cv-22303-KMW Document 12 Entered on FLSD Docket 06/26/2019 Page 25 of 25



                                          SERVICE LIST
                      Florida Carry, Inc., et al v. City of Miami Beach, et al.
                     United States District Court, Southern District of Florida
                                   Case No.: 19-cv-22303-KMW

   Eric Friday, Esq.
   Kingry & Friday
   1919 Atlantic Blvd.
   Jacksonville, Florida 32207
   Phone: 904-722-3333
   Fax: 954-900-1208
   E-Mail: efriday@ericfriday.com
   Attorney for Plaintiffs

   Noel H. Flasterstein, Esq.
   Law Offices of Noel H. Flasterstein
   1700 S. Dixie Hwy, Suite 501
   Boca Raton, Florida 33432
   Phone: 813-919-7400
   Attorney for Plaintiffs

   Mark Fishman, Esq.
   1700 Convention Center Drive
   4th Floor, Legal Department
   Miami Beach, Florida 33139
   Phone: 305-673-7470
   Attorney for Defendant, City of Miami Beach

   Robert F. Rosenwald, Esq.
   1700 Convention Center Drive
   4th Floor, Legal Department
   Miami Beach, Florida 33139
   Phone: 305-673-7470
   Fax: 305-673-7002
   E-Mail: RobertRosenwald@miamibeachfl.gov
   Attorney for Defendant, City of Miami Beach

   Adam Hapner, Esq.
   Weiss Serota Helfman Cole & Bierman, P.L.
   200 East Broward Blvd., Suite 1900,
   Fort Lauderdale, FL 33301
   Phone: 954-763-4242
   E-Mail: jcole@wsh-law.com; msarraff@wsh-law.com
   Attorney for Defendant, Dan Oates




                                                 25
